    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 1 of 18
                  E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




                    IN THE IOWA DISTRICT COURT FOR POLK COUNTY

  ESSENCE WELCH,
                                                   Case No. LACL148045
             Plaintiff,

  vs.

  Daniel Dempsey, individually and in
  his official capacity as a law
  enforcement officer for the Des                  AMENDED PETITION AT LAW and
  Moines, Iowa Police Department;                  JURY DEMAND
  DANA WINGERT, individually and in
  his official capacity as Chief of
  Police for the Des Moines, Iowa
  Police Department; CITY OF DES
  MOINES, IOWA,

             Defendant.

        COME NOW the Plaintiff, Essence Welch, by and through the undersigned

counsel, and for her causes of action, respectfully state the following:

                                           PARTIES

        1.        Plaintiff Essence Welch is an African-American United States citizen and

was a resident of Des Moines, Polk County, Iowa at all times relevant to the events

complained of herein.

        2.        Defendant Daniel Dempsey is believed to be a citizen and resident of Iowa

and was employed as a law enforcement officer with the Des Moines, Iowa Police

Department at all times relevant to the events complained of herein.

        3.        Defendant Dana Wingert is believed to be a citizen and resident of Iowa

and at all times relevant to the events complained of herein, was employed as the Chief

of Police of the City of Des Moines Police Department.




                                               1
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 2 of 18
              E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




       4.     Defendant City of Des Moines, Iowa is a municipal corporation organized

and authorized to operate under the laws of Iowa and is located at 400 East First Street,

Des Moines, Polk County, Iowa. Defendant City is responsible for maintaining and

operating the Des Moines Police Department.

                              JURISDICTION AND VENUE

       5.     Venue is proper in the District Court for Polk County pursuant to Iowa Code

§669.4(1) as the district in which Plaintiff resides and/or in which the acts and omissions

complained of occurred.

       6.     Subject matter jurisdiction of the District Court for Polk County is proper

pursuant to Iowa Code § 602.6101.

       7.     The amount in controversy exceeds the jurisdictional amount.

                          GENERAL FACTUAL ALLEGATIONS

       8.     All events complained of herein occurred in Polk County, Iowa.

       9.     On May 30, 2020, Ms. Welch took part in a peaceful protest in downtown

Des Moines, Iowa, in the wake of George Floyd’s murder.

       10.    Around 9:30pm, a group of protestors were gathered near the corner of 6 th

Avenue and Cherry Street.

       11.    Ms. Welch was peacefully protesting.

       12.    Dozens of law enforcement personnel were present in the vicinity.

       13.    Ms. Welch moved to the side of the main group of protesters and was

observing more law enforcement arrive.

       14.    There was no curfew in effect on May 30, 2020.

       15.    Ms. Welch was violating no laws.

       16.    Ms. Welch was not being violent or threatening.


                                            2
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 3 of 18
              E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




      17.    Without warning, a Des Moines Police officer, Defendant Daniel Dempsey,

stepped from behind a group of at least seven officers, walked several yards to where

Ms. Welch was standing, and shot her with pepper spray directly in her face and down

her body.

      18.    Neither Defendant Dempsey, nor any of the other officers nearby, said

anything to Ms. Welch prior to when Defendant Dempsey sprayed her.

      19.    Ms. Welch was given no order to disperse prior to being sprayed by

Defendant Dempsey.

      20.    Ms. Welch suffered severe pain and burning all over her body as a result.

      21.    It is well established that law enforcement cannot use pepper spray under

these circumstances. See Davis v. City of Albia, 434 F. Supp. 2d 692, 707 (S.D. Iowa

2006). Law enforcement was on notice that it is unconstitutional to use chemical spray

when an individual has broken no law and is not threatening anyone.

      22.    Des Moines Police officers repeatedly pepper sprayed another young

woman in the early morning hours of May 31, 2020. This woman likewise was not violating

any laws or acting in a violent or threatening manner.

      23.    Des Moines Police officers pepper sprayed a young man in the early

morning hours of May 31, 2020. This man likewise was not violating any laws or acting in

a violent or threatening manner.

      24.    Des Moines Police officers pepper sprayed a Des Moines Register reporter

who was attempting to comply with commands to disperse on June 1, 2020.




                                            3
     Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 4 of 18
               E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




                                    CAUSES OF ACTION


                                 COUNT 1
                            EXCESSIVE FORCE
              CIVIL RIGHTS VIOLATION UNDER 42 U.S.C § 1983
    VIOLATION OF 4th AMENDMENT TO THE UNITED STATES CONSTITUTION
              (Against Defendant Daniel Dempsey, Individually)

       25.     Plaintiff incorporates the preceding paragraphs by reference as if each

paragraph was set forth here.

       26.     Defendant Daniel Dempsey is a person for the purpose of a Section 1983

action for damages and this Count is brought against him/her in his/her individual

capacity.

       27.     At all times material hereto, Defendant’s actions and omissions were made

under the color of authority and law a law enforcement officer for the Des Moines, Iowa

Police Department.

       28.     The force used by Defendant Dempsey was excessive and applied

maliciously and sadistically for the purpose of causing harm and not in a good faith effort

to achieve a legitimate purpose.

       29.     The misconduct described in this Count was undertaken with malice,

willfulness, and reckless indifference to the rights of others.

       30.     Defendants demonstrated a deliberate indifference to and reckless

disregard of Plaintiff’s civil and constitutional rights.

       31.     Defendant’s actions were willful, wanton, unlawful, and in gross disregard

of Ms. Welch’s civil rights, justifying an award of punitive damages.




                                                4
     Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 5 of 18
                 E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




       32.      As a direct and proximate result of the Defendant’s illegal and unjustified

conduct, Plaintiff was injured and is entitled to recover for what she has suffered in the

past and will suffer in the future suffer, including:

             a. Deprivation of her constitutional rights;

             b. Humiliation, degradation, public ridicule, loss of personal reputation, and
                emotional distress;

             c. Actual and Compensatory Damages;

             d. Punitive damages;

             e. All expenses associated with the prosecution of the instant action, including,
                but not limited to, court costs, anticipated discovery expenses, anticipated
                expert expenses, and the maximum legally allowable judgment interest; and

             f. Any other expenses allowed by federal or state law, including but not limited
                to reasonable attorney’s fees and costs pursuant to 42 U.S.C. §1988.

       WHEREFORE, Plaintiff prays for Judgment against the aforementioned Defendant

as follows:

             a. Actual, Compensatory, Consequential, and all other allowable damages
                against Defendant in an amount yet to be determined;

             b. Compensation for violation of her constitutional rights, mental anguish, and
                humiliation;

             c. Plaintiff’s cost in this action, including reasonable attorney’s fees and costs
                pursuant to 42 U.S.C. § 1988;

             d. Punitive damages; and

             e. Any other relief the Court deems just and equitable.

                                 COUNT 2
                            EXCESSIVE FORCE
   CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
              (Against Defendant Daniel Dempsey, Individually)

       33.      Plaintiff incorporates the preceding paragraphs by reference as if each

paragraph was set forth here.



                                               5
     Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 6 of 18
                 E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




       34.      This Count is alleged against Defendant in his/her individual capacity.

       35.      At all times material hereto, Defendant’s actions and omissions were made

under the color of authority and law as a law enforcement officer for the Des Moines, Iowa

Police Department.

       36.      The force used by Defendant Dempsey was excessive and applied

maliciously and sadistically for the purpose of causing harm and not in a good faith effort

to achieve a legitimate purpose.

       37.      Defendant demonstrated a deliberate indifference to and reckless disregard

of Plaintiff’s civil and constitutional rights.

       38.      Defendant’s actions were willful, wanton, unlawful, and in gross disregard

of Plaintiff’s civil rights, justifying an award of punitive damages.

       39.      Plaintiff hereby requests reasonable attorney fees and costs associated

with prosecuting this action as Defendant’s violation of her constitutional right was

oppressive, conniving, harsh, cruel, and/or tyrannical.

       40.      As a direct and proximate result of the Defendant’s illegal and unjustified

conduct, Plaintiff was injured and is entitled to recover for what she has suffered in the

past and will suffer in the future suffer, including:

             a. Deprivation of her constitutional rights;

             b. Humiliation, degradation, public ridicule, loss of personal reputation, and
                emotional distress;

             c. Actual and Compensatory Damages;

             d. Punitive damages;

             e. All expenses associated with the prosecution of the instant action, including,
                but not limited to, court costs, anticipated discovery expenses, anticipated
                expert expenses, and the maximum legally allowable judgment interest; and



                                                  6
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 7 of 18
                 E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




             f. Any other expenses allowed by federal or state law, including but not limited
                to reasonable attorney’s fees.

       WHEREFORE, Plaintiff prays for Judgment against the aforementioned

Defendants as follows:

             a. Actual, Compensatory, Consequential, and all other allowable damages
                against Defendant in an amount yet to be determined;

             b. Compensation for violation of her constitutional rights, mental anguish, and
                humiliation;

             c. Plaintiff’s cost in this action, including reasonable attorney’s fees and costs;

             d. Punitive damages; and

             e. Any other relief the Court deems just and equitable.

                                 COUNT 3
                              RETALIATION
              CIVIL RIGHTS VIOLATION UNDER 42 U.S.C § 1983
    VIOLATION OF 1st AMENDMENT TO THE UNITED STATES CONSTITUTION
              (Against Defendant Daniel Dempsey, Individually)

       41.      Plaintiff incorporates the preceding paragraphs by reference as if each

paragraph was set forth here.

       42.      Defendant Dempsey is a person for the purpose of a Section 1983 action

for damages and this Count is brought against him/her in his/her individual capacity.

       43.      At all times material hereto, Defendant’s actions and omissions were made

under the color of authority and law as a law enforcement officer for the Des Moines, Iowa

Police Department.

       44.      Ms. Welch was exercising her First Amendment rights by assembling with

her fellow citizens and engaging in political speech.




                                                7
     Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 8 of 18
                 E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




       45.      Defendant violated Ms. Welch’s clearly established federal constitutional

rights by shooting her with pepper spray in retaliation for her exercise of her First

Amendment rights.

       46.      Retaliation was a substantial or motivating factor for Defendant’s decision

to shoot Ms. Welch with pepper spray.

       47.      Defendant would not have shot Ms. Welch with pepper spray but for his/her

retaliatory motive.

       48.      Similarly situated individuals who were not engaged in the same sort of

protected activity as Ms. Welch were not shot with pepper spray.

       49.      Defendant demonstrated a deliberate indifference to and reckless disregard

of Ms. Welch’s civil and constitutional rights.

       50.      Defendant’s actions were willful, wanton, unlawful, and in gross disregard

of Ms. Welch’s civil rights, justifying an award of punitive damages.

       51.      As a direct and proximate result of the Defendant’s illegal and unjustified

conduct, Ms. Welch was injured and is entitled to recover for what she has suffered in the

past and will suffer in the future suffer, including:

             a. Deprivation of her constitutional rights;

             b. Humiliation, degradation, public ridicule, loss of personal reputation, and
                emotional distress;

             c. Actual and Compensatory Damages;

             d. Punitive damages;

             e. All expenses associated with the prosecution of the instant action, including,
                but not limited to, court costs, anticipated discovery expenses, anticipated
                expert expenses, and the maximum legally allowable judgment interest; and

             f. Any other expenses allowed by federal or state law, including but not limited
                to reasonable attorney’s fees and costs pursuant to 42 U.S.C. §1988.


                                               8
     Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 9 of 18
                    E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




          WHEREFORE, Plaintiff prays for Judgment against the aforementioned

Defendants as follows:

                a. Actual, Compensatory, Consequential, and all other allowable damages
                   against Defendants in an amount yet to be determined;

                b. Compensation for violation of her constitutional rights, mental anguish, and
                   humiliation;

                c. Plaintiff’s cost in this action, including reasonable attorney’s fees and costs
                   pursuant to 42 U.S.C. § 1988;

                d. Injunctive relief enjoining Defendants from committing further constitutional
                   violations;

                e. Punitive damages; and

                f. Any other relief the Court deems just and equitable.

                                   COUNT 4
                                 RETALIATION
    CIVIL RIGHTS VIOLATION OF ARTICLE I, § 7 OF THE IOWA CONSTITUTION
                   (Against Defendant Dempsey, Individually)

          52.      Plaintiff incorporates the preceding paragraphs by reference as if each

paragraph was set forth here.

          53.      This Count is alleged against Defendant in his/her individual capacity.

          54.      At all times material hereto, Defendant’s actions and omissions were made

under the color of authority and law as a law enforcement officer for the Des Moines, Iowa

Police Department.

          55.      Ms. Welch was exercising her article I, § 7 rights by assembling with her

fellow citizens and engaging in political speech.

          56.      Defendant violated Ms. Welch’s clearly established state constitutional

rights by shooting her with pepper spray in retaliation for her exercise of her article I, § 7

rights.




                                                  9
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 10 of 18
                 E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




       57.      Retaliation was a substantial or motivating factor for Defendant’s decision

to shoot Ms. Welch with pepper spray.

       58.      Defendant would not have shot Ms. Welch with pepper spray but for his/her

retaliatory motive.

       59.      Similarly situated individuals who were not engaged in the same sort of

protected activity as Ms. Welch were not shot with pepper spray.

       60.      Defendant demonstrated a deliberate indifference to and reckless disregard

of Ms. Welch’s civil and constitutional rights.

       61.      Defendant’s actions were willful, wanton, unlawful, and in gross disregard

of Ms. Welch’s civil rights, justifying an award of punitive damages.

       62.      Ms. Welch hereby requests reasonable attorney fees and costs associated

with prosecuting this action as Defendant’s violation of her constitutional rights was

oppressive, conniving, harsh, cruel, and/or tyrannical.

       63.      As a direct and proximate result of the Defendant’s illegal and unjustified

conduct, Ms. Welch was injured and is entitled to recover for what she has suffered in the

past and will suffer in the future suffer, including:

             a. Deprivation of her constitutional rights;

             b. Humiliation, degradation, public ridicule, loss of personal reputation, and
                emotional distress;

             c. Actual and Compensatory Damages;

             d. Punitive damages;

             e. All expenses associated with the prosecution of the instant action, including,
                but not limited to, court costs, anticipated discovery expenses, anticipated
                expert expenses, and the maximum legally allowable judgment interest; and

             f. Any other expenses allowed by federal or state law, including but not limited
                to reasonable attorney’s fees and costs.


                                               10
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 11 of 18
                 E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




       WHEREFORE, Plaintiff prays for Judgment against the aforementioned

Defendants as follows:

             a. Actual, Compensatory, Consequential, and all other allowable damages
                against Defendants in an amount yet to be determined;

             b. Compensation for violation of her constitutional rights, mental anguish, and
                humiliation;

             c. Plaintiff’s cost in this action, including reasonable attorney’s fees and costs;

             d. Injunctive relief enjoining Defendants from committing further constitutional
                violations;

             e. Punitive damages; and

             a. Any other relief the Court deems just and equitable.

                                    COUNT 5
              DELIBERATELY INDIFFERENT POLICIES, PRACTICES,
                    CUSTOMS, TRAINING AND SUPERVISION
            CIVIL RIGHTS VIOLATION PURSUANT TO 42 U.S.C § 1983
               VIOLATION OF 1st, 4th, 5th & 14th AMENDMENTS TO
                     THE UNITED STATES CONSTITUTION
     (Against Defendants Wingert, Individually, and City of Des Moines, Iowa)

       64.      Plaintiff incorporates the preceding paragraphs by reference as if each

paragraph was set forth here.

       65.      Defendants Wingert and City of Des Moines, Iowa are persons for the

purposes of a Section 1983 action for damages.

       66.      At all times material hereto, Defendant Wingert’s actions and/or omissions

were made under the color of authority as the Chief of Police and this Count is made

against him in his individual capacity.

       67.      Defendants Wingert and City of Des Moines, Iowa are responsible for

establishing, maintaining, and enforcing the official policies, procedures, patterns,




                                               11
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 12 of 18
                  E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




practices, and/or customs of the Des Moines Police Department for use of pepper spray

and use of force, generally.

       68.        Defendant City of Des Moines, Iowa is charged with the duty to ensure that

its law enforcement officers are properly trained and supervised.

       69.        As Chief of Police, Defendant Wingert is ultimately responsible for the

training and supervision of his officers.

       70.        Defendants violated Plaintiff’s federal constitutional rights by:

             a. permitting City of Des Moines police officers to violate the constitutional
                rights of citizens;

             b. ratifying and approving the unlawful use of force against citizens;

             c. failing to enforce policies and implement policies preventing the unlawful
                use of force against citizens;

             d. tolerating, encouraging, and permitting collusive statements by involved
                officers in such situations;

             e. failing to adopt and enforce policies to document citizen interactions that do
                not result in arrest or citation;

             f. failing to adopt a system to identify, track, and monitor problematic police
                behavior and patterns of unconstitutional conduct;

             g. failing to take adequate disciplinary measures against City of Des Moines
                police officers who violate the civil rights of citizens;

             h. failing to train and/or supervise properly Defendant Dempsey in the
                constitutional requirements for use of pepper spray;

             i.   failing to implement adequate maintenance training and properly focused
                  maintenance training.

       63.        Defendants’ policies, procedures, customs, and/or practices caused the

violations of Plaintiff’s constitutional and federal rights as set forth herein and in the other

claims and resulted from a conscious or deliberate choice to follow a course of action

from among various available alternatives.



                                                 12
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 13 of 18
                 E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




       71.      The need for the aforementioned training and supervision was obvious and

it was foreseeable that the inadequacy of Defendants’ training and supervision was likely

to result in the violation of constitutional rights.

       72.      Defendants demonstrated a deliberate indifference to and/or reckless

disregard of Plaintiff’s constitutional rights and those similarly situated to them.

       73.      Defendants’ failure to train and supervise Defendant Dempsey caused the

violations of Plaintiffs’ constitutional and federal rights as set forth herein and in the other

claims and resulted from a conscious or deliberate choice to follow a course of action

from among various available alternatives

       74.      As a direct and proximate result of the Defendants’ illegal and unjustified

conduct, Plaintiff was injured and is entitled to recover for what she has suffered in the

past and will suffer in the future suffer, including:

             a. Deprivation of her constitutional rights;

             b. Humiliation, degradation, public ridicule, loss of personal reputation, and
                emotional distress;

             c. Actual and Compensatory Damages;

             d. Punitive damages;

             e. All expenses associated with the prosecution of the instant action, including,
                but not limited to, court costs, anticipated discovery expenses, anticipated
                expert expenses, and the maximum legally allowable judgment interest; and

             f. Any other expenses allowed by federal or state law, including but not limited
                to reasonable attorney’s fees and costs pursuant to 42 U.S.C. §1988.

       WHEREFORE, Plaintiff prays for Judgment against the aforementioned

Defendants as follows:

             f. Actual, Compensatory, Consequential, and all other allowable damages
                against Defendant in an amount yet to be determined;



                                               13
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 14 of 18
                  E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




             g. Compensation for violation of her constitutional rights, mental anguish, and
                humiliation;

             h. Plaintiff’s cost in this action, including reasonable attorney’s fees and costs
                pursuant to 42 U.S.C. § 1988;

             i.   Punitive damages; and

             j.   Any other relief the Court deems just and equitable.

                                     COUNT 6
              DELIBERATELY INDIFFERENT POLICIES, PRACTICES,
                   CUSTOMS, TRAINING AND SUPERVISION
                   CIVIL RIGHTS VIOLATION PURSUANT TO
               ARTICLE I, §§ 6, 7 & 8 OF THE IOWA CONSTITUTION
     (Against Defendants Wingert, Individually, and City of Des Moines, Iowa)

       75.        Plaintiff incorporates the preceding paragraphs by reference as if each

paragraph was set forth here.

       76.        At all times material hereto, Defendant Wingert’s actions and/or omissions

were made under the color of authority as the Chief of Police and this Count is made

against him in his individual capacity.

       77.        Defendants Wingert and City of Des Moines, Iowa are responsible for

establishing, maintaining, and enforcing the official policies, procedures, patterns,

practices, and/or customs of the Des Moines Police Department for use of pepper spray

and use of force, generally.

       78.        Defendant City of Des Moines, Iowa is charged with the duty to ensure that

its law enforcement officers are properly trained and supervised.

       79.        As Chief of Police, Defendant Wingert is ultimately responsible for the

training and supervision of his officers.

       80.        Defendants violated Plaintiff’s state constitutional rights by:

             a. permitting City of Des Moines police officers to violate the constitutional
                rights of citizens;


                                                 14
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 15 of 18
                  E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




             b. ratifying and approving the unlawful use of force against citizens;

             c. failing to enforce policies and implement policies preventing the unlawful
                use of force against citizens;

             d. tolerating, encouraging, and permitting collusive statements by involved
                officers in such situations;

             e. failing to adopt and enforce policies to document citizen interactions that do
                not result in arrest or citation;

             f. failing to adopt a system to identify, track, and monitor problematic police
                behavior and patterns of unconstitutional conduct;

             g. failing to take adequate disciplinary measures against City of Des Moines
                police officers who violate the civil rights of citizens;

             h. failing to train and/or supervise properly Defendant Dempsey in the
                constitutional requirements for use of pepper spray;

             i.   failing to implement adequate maintenance training and properly focused
                  maintenance training.

       81.        Defendants’ policies, procedures, customs, and/or practices caused the

violations of Plaintiff’s constitutional and federal rights as set forth herein and in the other

claims and resulted from a conscious or deliberate choice to follow a course of action

from among various available alternatives.

       82.        The need for the aforementioned training and supervision was obvious and

it was foreseeable that the inadequacy of Defendants’ training and supervision was likely

to result in the violation of constitutional rights.

       83.        Defendants demonstrated a deliberate indifference to and/or reckless

disregard of Plaintiff’s constitutional rights and those similarly situated to them.

       84.        Defendants’ failure to train and supervise Defendant Dempsey caused the

violations of Plaintiff’s constitutional and federal rights as set forth herein and in the other

claims and resulted from a conscious or deliberate choice to follow a course of action

from among various available alternatives.

                                               15
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 16 of 18
                  E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




       85.        Plaintiff hereby requests reasonable attorney fees and costs associated

with prosecuting this action as Defendants’ violation of their constitutional right was

oppressive, conniving, harsh, cruel, and/or tyrannical.

       86.        As a direct and proximate result of the Defendants’ illegal and unjustified

conduct, Plaintiff was injured and is entitled to recover for what he has suffered in the past

and will suffer in the future suffer, including:

             a. Deprivation of her constitutional rights;

             b. Humiliation, degradation, public ridicule, loss of personal reputation, and
                emotional distress;

             c. Actual and Compensatory Damages;

             d. Punitive damages;

             e. All expenses associated with the prosecution of the instant action, including,
                but not limited to, court costs, anticipated discovery expenses, anticipated
                expert expenses, and the maximum legally allowable judgment interest; and

             f. Any other expenses allowed by federal or state law, including but not limited
                to reasonable attorney’s fees and costs pursuant to 42 U.S.C. §1988.

       WHEREFORE, Plaintiff prays for Judgment against the aforementioned

Defendants as follows:

             f. Actual, Compensatory, Consequential, and all other allowable damages
                against Defendant in an amount yet to be determined;

             g. Compensation for violation of her constitutional rights, mental anguish, and
                humiliation;

             h. Plaintiff’s cost in this action, including reasonable attorney’s fees and costs;

             i.   Punitive damages; and

             j.   Any other relief the Court deems just and equitable.




                                               16
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 17 of 18
                E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




                                      COUNT 7
                              ASSAULT AND BATTERY
                         (Against Defendant Daniel Dempsey)

       87.    Plaintiff incorporates the preceding paragraphs by reference as if each

paragraph was set forth here.

       88.    Defendant Dempsey subjected Ms. Welch to contact of an insulting and

provoking nature.

       89.    The actions of Defendant Dempsey were undertaken without the consent

of Ms. Welch.

       90.    The intentional acts of Defendant Dempsey resulted in bodily contact with

Ms. Welch that a reasonable person would deem insulting or offensive.

       91.    As a result of Defendant’s acts and omissions, Ms. Welch has in the past

and will in the future suffer injuries and damages.

       92.    The actions of Defendant Dempsey were willful, wanton, unlawful, and in

gross disregard of Ms. Welch’s civil rights, justifying an award of punitive damages.

       93.    Plaintiff hereby request reasonable attorney fees and costs associated with

prosecuting this action as Defendant’s behavior was oppressive, conniving, harsh, cruel,

and/or tyrannical.

       WHEREFORE,         Plaintiff   respectfully    requests   judgment    against    the

aforementioned Defendant in an amount which will fully and fairly compensate her for her

injuries and damages, including but not limited to compensatory and punitive, for attorney

fees, for interest and costs as allowed by law, and such other relief as may be just under

the circumstances.




                                             17
    Case 4:20-cv-00235-SMR-HCA Document 1-1 Filed 07/29/20 Page 18 of 18
                E-FILED 2020 JUL 07 2:32 PM POLK - CLERK OF DISTRICT COURT




                                      JURY DEMAND

       Plaintiff hereby demands a trial by jury in this matter on all counts to which Plaintiff

are entitled to a jury.

                                    PARRISH KRUIDENIER DUNN BOLES GRIBBLE
                                    GENTRY BROWN & BERGMANN, L.L.P.

                                    By: __/s/ Gina Messamer__________
                                          Gina Messamer             AT0011823
                                          2910 Grand Avenue
                                          Des Moines, Iowa 50312
                                          Telephone: (515) 284-5737
                                          Facsimile: (515) 284-1704
                                          Email: gmessamer@parrishlaw.com
                                          ATTORNEY FOR PLAINTIFF


Original Filed.




                                             18
